Citation Nr: 0533706	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits based upon the 
character of the appellant's military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served on active duty from December 1966 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Pittsburgh, 
Pennsylvania.  By this decision, the RO determined that, 
although the appellant's discharge was upgraded by the 
Discharge Review Program, the fact that he had initially been 
discharged from service under other than honorable conditions 
due to an absence without official leave (AWOL) for a 
continuous period of more than 180 days continued to 
constitute a bar to his receipt of VA benefits.  In a July 
2003 statement of the case (SOC), the RO characterized the 
appellant's claim as a "reopened claim."

In January 2003, the RO denied the claim of entitlement to VA 
benefits based upon the character of the appellant's military 
service on the merits.  Although the RO apparently determined 
that new and material evidence was presented to reopen the 
claim, this determination is not binding on the Board.  The 
Board must first decide whether evidence has been submitted 
which is both new and material to reopen the claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claim. As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has not received the specific notice prescribed 
by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.  
Hence this case must be remanded in order for the RO to 
provide the appellant and his representative with such 
notice.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
his application to reopen a previously 
denied claim of entitlement to VA 
benefits based upon the character of his 
military service.  The appellant and his 
representative should be given an 
opportunity to respond.

2.  The RO should then re-adjudicate the 
appellant's claim in light of any 
additional evidence received since its 
statement of the case.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

